                     UNITED STATES DISTRICT COURT

                      DISTRICT OF NEW HAMPSHIRE


Shaun Thompson,
     Plaintiff

     v.                                     Case No. 19-cv-513-SM
                                            Opinion No. 2019 DNH 140
Paul G. White Tile Company, Inc.,
     Defendant


                              O R D E R


     Shaun Thompson brings this action against his former

employer, Paul G. White Tile Company (“WTC”), seeking damages

for wrongful termination (count one) and unlawful non-payment of

wages (count two).    See generally N.H. Rev. Stat. Ann. (“RSA”)

ch. 275.    WTC moves to dismiss both claims advanced in

Thompson’s complaint, saying they fail to state the essential

elements of viable causes of action.      See Fed. R. Civ. P.

12(b)(6).    Specifically, WTC asserts that: (a) Thompson’s wage

claim is barred by the statute of frauds; and, therefore, (b)

“if there is no basis, due to the application of the statute of

frauds, for the [wage claim], there can be no wrongful

termination claim springing from it.”      Defendant’s Reply

Memorandum (document no. 6) at 4.    For the reasons discussed,

defendant’s motion to dismiss is denied.
                         Standard of Review

     When ruling on a motion to dismiss under Fed. R. Civ. P.

12(b)(6), the court must “accept as true all well-pleaded facts

set out in the complaint and indulge all reasonable inferences

in favor of the pleader.”    SEC v. Tambone, 597 F.3d 436, 441

(1st Cir. 2010).   Although the complaint need only contain “a

short and plain statement of the claim showing that the pleader

is entitled to relief,” Fed. R. Civ. P. 8(a)(2), it must allege

each of the essential elements of a viable cause of action and

“contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face,” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citation and internal

punctuation omitted).



                             Background

     Liberally construing the factual allegations of the

complaint in Thompson’s favor - as the court must at this

juncture - the relevant background is as follows.     In August of

2016, WTC hired Thompson as the Division Manager of its

Newmarket, New Hampshire division.    The terms of his employment

contract were oral; they were not reduced to writing.     He

alleges that he was promised an annual base salary of $185,000

plus a “commission of 10% of the gross profits made by the

Newmarket division.”    Complaint at para. 6.   While the precise


                                  2
conditions under which Thompson’s commission would be earned

(and paid) are unclear, it is fair to infer that the parties

contemplated paying Thompson his commission on an annual basis.

So, for example, he would be paid for the commission earned

during fiscal year 1 at some point in year 2 (after the

company’s gross profits for year 1 had been fully calculated).

The court will also assume that the terms of Thompson’s

employment agreement with WTC provided that, should his

employment terminate for any reason (whether initiated by him or

by WTC), Thompson would be entitled to ten percent of the gross

profits earned by the Newmarket division proportional to the

time worked in that year.   So, if he quit or was fired prior to

the close of a fiscal year, he would nevertheless be entitled to

a prorated share of 10 percent of the gross profits earned by

his division. 1




1    Neither party describes the specific terms of Thompson’s
oral employment contract. It is conceivable that the parties
intended that he would only earn his commission upon successful
completion of an entire fiscal year. That is, he would have to
remain employed on the first day of a new fiscal year (say,
January 1), in order to earn the commission for the prior year.
Of course, that means if he were fired (or quit) on December 30,
he would forfeit the entire commission for that year. At this
point, it remains unclear. But, given the standard of review
and the court’s obligation to construe the factual allegations
of the complaint in the light most favorable to Thompson, the
court has assumed that his commission was earned (i.e., vested)
on an ongoing basis.


                                 3
     The complaint does not discuss what, if any, commission

Thompson earned (or was paid) for his work during 2016.    The

problems between the parties seem to have arisen toward the end

of 2017.   Thompson says he and WTC disputed the amount to which

he was entitled for that year, and he ultimately agreed to

accept (and WTC paid him) $20,000.   Toward the end of 2018, he

claims the parties again disputed how much commission he had

earned for that year.   And, says Thompson, in order to avoid

paying him any commission at all for that year, WTC unlawfully

terminated his employment on December 29, 2018.   WTC did not pay

him a commission for 2018 and, according to Thompson, it also

failed to properly pay the salary he earned during his final

weeks of work at the company.



                            Discussion

     WTC asserts that both of Thompson’s claims - that is, his

wage claim and his wrongful termination claim - are barred by

New Hampshire’s statute of frauds.   See RSA 506:2.   Broadly

speaking, the statute of frauds renders oral contracts that

cannot be performed within one year unenforceable.



     The parties agree that Thompson was an employee-at-will.

Typically, at-will employment agreements can be terminated by

either party for any lawful reason (or without reason) at any


                                 4
time.   Such agreements may, then, be completed without breach

within one year.   Consequently, it is well established that at-

will employment agreements are not subject to the statute of

frauds.   See, e.g., Toomire v. Town & Country Janitorial Servs.,

2002 DNH 034, 2002 WL 140648, at *7 (D.N.H. Jan. 31, 2002); Ives

v. Manchester Subaru, Inc., 126 N.H. 796, 799 (1985).



     But, says WTC, its (alleged) promise to pay Thompson an

annual commission of ten percent (10%) of the company’s gross

profits is within the scope of the statute of frauds.   According

to WTC, because Thompson’s commission could only be calculated

at some point after the close of each fiscal year, that

calculation necessarily could not be completed within one year

of the date on which the parties entered into their employment

agreement.


     A bonus or incentive compensation payable to Plaintiff
     based upon the full calendar year profitability for
     2017, from an agreement entered in August 2016, could
     only be calculated after December 31, 2017. This is
     18 months after hire. The calculation of the annual
     profitability for 2018, which could not be performed
     until after December 31, 2018, is even more attenuated
     – [30] months after the oral promise.


Defendant’s Memorandum (document no. 4) at 8.




                                 5
     Given the lack of evidence concerning the details of

Thompson’s employment agreement with WTC - in particular, the

conditions under which he would earn his commission - it cannot

be determined that his complaint fails to state a viable claim.

Typically, the statute of frauds does not apply to oral

commission agreements with employees at will when those

agreements contemplate payment of commissions earned during the

period of employment.    That is true even if payment of the

commission may be made beyond one year.    So, for example, under

New York’s statute of frauds:


     [W]hen the employment relationship is terminable
     within a year and the measure of compensation has
     become fixed and earned during the same period, the
     sole obligation to calculate such compensation will
     not bring the contract within the one-year
     proscription of the Statute of Frauds.

                                * * *

     Since the measure of defendant’s obligation to
     compensate its employee is fixed within a year, the
     dangers envisioned by the Statute of Frauds do not
     come into play. . . . Under such circumstances, we see
     no reason to conclude that the Statute of Frauds
     should prevent enforcement of the parties’ alleged
     agreement when all that remains following the
     termination of the employment relationship is an
     obligation to pay the employee’s compensation which
     has been earned and fixed within a year.


Cron v. Hargo Fabrics, 91 N.Y.2d 362, 370-71 (N.Y. 1998)

(emphasis supplied).    See also BPP Wealth, Inc. v. Weiser

Capital Mgmt., LLC, 623 F. App'x 7, 13 (2d Cir. 2015) (“This


                                  6
argument is defeated by New York’s well-established rule that

calculation and tender outside a one-year period of an

obligation fixed and earned within the one-year period does not

alone bring an agreement within the Statute of Frauds.”);

Guilbert v. Gardner, 480 F.3d 140, 151-52 (2d Cir. 2007)

(holding that an employer’s oral pledge to contribute $10,000

annually to plaintiff’s pension fund was fixed within one year

and, therefore, not unenforceable under the statute of frauds).



     Other states have interpreted their statutes of frauds

similarly, concluding that a commission that could be earned

within the first year of employment is not barred simply because

the amount of the commission could not be calculated until after

a year.   See, e.g., Gulf Solar, Inc. v. Westfall, 447 So.2d 363,

366 (Fla. 2d DCA 1984); Zamelis v. Wingfoot Commercial Tire

Sys., LLC, No. C08-1588 RSM, 2009 WL 3484315, at *4 (W.D. Wash.

Oct. 26, 2009).   In short, an oral contract is not within the

scope of the statute of frauds simply because the “ministerial”

or “mechanical” act of calculating a commission (or writing a

check) may take place outside of one year; provided the amount

of the commission is fixed and the employee is capable of

earning that commission within a year, the contract is not

unenforceable under the statute of frauds.   See, e.g., Crowe v.




                                 7
Harvey Klinger, Inc., No. CV 16-12033-JGD, 2018 WL 6819329, at

*9 (D. Mass. Dec. 27, 2018).



     The New Hampshire Supreme Court has interpreted the statute

of frauds in a similar manner, noting that “[i]f an agreement

can be fully performed by either of the parties within the year,

and it is so performed, the agreement of the other party is not

within the statute, though it may be impossible to perform it

within a year.”   McIntire v. Woodall, 140 N.H. 228, 231 (1995)

(emphasis in original) (citations omitted).



     Such is the case - at least arguably - here.   As an

employee at will, Thompson was capable of fully performing the

terms of his employment contract within one year.   If he was

also capable of earning his (alleged) ten percent commission

during a one-year period (regardless of when that commission

would be calculated and/or paid), then his contract with WTC

would not fall within the scope of New Hampshire’s statute of

frauds.   That is a factual question that cannot be resolved at

this early juncture.



                            Conclusion

     WTC has failed to demonstrate that, given the facts alleged

in the complaint, Thompson has neglected to plead a viable and


                                 8
plausible claim for unpaid wages and commissions.   Specifically,

WTC has not shown that Thompson’s wage claim is, as a matter of

law, barred by the statute of frauds.   Consequently, its motion

to dismiss count two of the complaint is necessarily denied.



      The grounds on which WTC seeks dismissal of Thompson’s

wrongful termination claim are less clear.   WTC seems to assert

that because Thompson has no viable claim for wages and

commissions, he necessarily has no claim for wrongful

termination.   Because WTC’s predicate assumption is incorrect,

its motion to dismiss count one is also necessarily denied.



      In light of the foregoing, defendant’s motion to dismiss

(document no. 4) is denied.


      SO ORDERED.


                                     ____________________________
                                     Steven J. McAuliffe
                                     United States District Judge

August 28, 2019

cc:   Sean Robert List, Esq.
      Robert W. Kline, Esq.




                                 9
